SOMERVILLE, J.
1. There was no error committed by the court in the admission of the letter purporting to have been written by O. O. Wiley, president of the defendant company, directed to, and received by the plaintiff in due course of mail. The only objection urged to the document is the failure to prove the signature of the writer. This was unnecessary, as the facts justified the inference that the signature was his. The terms of employment mentioned in the letter, were those previously proposed by the plaintiff, and the letter accepts these terms. The plaintiff responded to the call made in the letter addressed to him, by going from Savannah, Georgia, to Troy, Alabama, and his services were accepted. This was an implied admission by the writer of the genuineness of his signature. — 1 Greenl. Ev. £§ 573a, 577.
2. It was not competent for the defendant to prove that the plaintiff “was a high-tempered or fractious man,” for the purpose of showing his incompetency as an employé in defendant’s service. If he dominated his temper, and made no exhibitions of it prejudicial to the defendant’s interest, the bare possession of a bad temper would be totally irrelevant to any issue in the case.
3. We perceive no error in refusing to allow the witness Tennille to answer the question, “whether or not, in his opinion and judgment,” the plaintiff “was a good man to manage hands ?” This inquiry went to the plaintiff’s competency as a superintendent of the business in which he was employed, and involved a mere expert opinion of his qualifications. The capacity to manage hands is not such a question of science and skill as that jurors would be incompetent to form a correct judgment upon it without enlightenment by expert testimony. The facts showing incapacity in this' particular should have been stated, so that the jury might themselves decide the question. The witness’ unknown standard of a good manager of laborers could not properly be substituted for the judgment of the jury, whose province it was to decide the plaintiff’s fitness or competency in this respect.—Moore v. Chicago Railway Co., 54 Amer. Rep. 26. In Spiva v. Stapleton, 38 Ala. 171, a witness who had seen a plantation in charge of the plaintiff frequently, was allowed to testily, as an expert, to the fact that the plaintiif, who was an overseer, “managed pretty well.” The correctness of that ruling may be sustained, on the ground that the matter testified to was not a subject of ordinary, *329but of expert knowledge. The evidence may be construed, moreover, to have related to the actual results of the alleged management.
4. The exclusion of the witness Wilson’s testimony was ■equally proper, to the effect that certain machinery used in the defendant’s mill, under the 'plaintiff’s management, did not operate so well as the same machinery had done under the management of one Henderson, when it had been run by him for the Bike County Guano Company. (1) This witness is not shown to be an expert machinist. (2) There was no evidence that Henderson was a model manager. (3) The comparison between the management of the plaintiff and that of Henderson was entirely irrelevant to the issue of the plaintiff’s competency as a machinist.
5. The defendant having elicited from the witness Duke a part of the conversation between him and the plaintiff, which ■occurred in the presence of the plaintiff’s wife, Mrs. Logan, it was competent for the plaintiff to prove the whole of what was said at the same time, and relating to the same subject-matter, in order that its true meaning and import might be fully comprehended. — 1 Greenl. Ev. §§ 201-202. This conversation was introduced as being in the nature of an admission; and the rule is, that the whole of an admission is to be taken together, and it can not be garbled to the prejudice of the party making it, although all the different parts of it are not necessarily to be regarded as equally worthy of credit. The motion to exclude the fourth paragraph of Mrs. Logan’s deposition was properly overruled.
6. The i'act testified to by Mrs. Logan, in behalf of her husband, the plaintiff, was manifestly not of a confidential character, such as should be excluded on the grounds of public policy, as violative of the confidence imposed by the conjugal relation. It was a conversation between a stranger and the husband, in the presence of the wife; and such a fact does not come within the rule of exclusion—Gordon v. Tweedy, 71 Ala. 202; Stein v. Bowman, 13 Pet. (U. S.) 209.
The other exceptions based on the evidence are, in our opinion, without merit, and need not be discussed.
7. Passing to the most important questions of law covered by the charges of the court, we think the following propositions may be safely asserted; An employé who professes to be capable of serving in a business requiring special skill, impliedly contracts for the performance of his duties with at least an ordinary degree of skill in such business. If lie fails to perform his work reasonably well — i. e., with reasonable skill and diligence — the employer, or master, may lawfully discharge him. *330But if the master, after ascertaining the servant’s want of proper skill, fails to discharge him for that cause, he will be-regarded as having so far waived this implied breach of contract on the servant’s part, that he can not set up the fact of his lack of skill, or other defect of service, -as a defense to an action brought for the servant’s wages, actually earned.
8. One or more single breaches of contract on the servant’s part may be waived or condoned, by Ms being retained in service by the master an unreasonable length of time, after the master’s knowledge of the fact of such breaches. Such retention is presumptively a condonation; but the question of waiver is usually one of fact for the jury, dependent on the peculiar circumstances of each case. In a clear case, however, where the evidence is undisputed, it may often become a question of law for the decision of the court.
9. If the servant’s want of special skill evinces itself in repeated acts of incompetency, he may be lawfully discharged ; and the jury may then look to all previous acts tending to prove a general unfitness for the particular business, whether they were condoned or not.
10. A master, or employer, is not bound, according to the better doctrine, to specify, at the time, his grounds for the dismissal of the servant, or employé; and if he places the dismissal on one ground, he will not be estopped to set up another and different ground, which existed at the time of the discharge, and constituted a legal cause for such dismissal, although this cause was not then knoxon to the master. Or, to state the same proposition in the words of Mr. Addison, in 1ns work on Contracts (2 vol. § 890): “If a justifying cause for the dismissal exists, the master may avail himself of it as a defense to an action, although it may not have formed the ground of dismissal, and although the master may not have known of its existence at the time he discharged the servant.” Wood on Master & Servant, § 119, and note; §§ 121,14-0,155; Strauss v. Meertief, 64 Ala. 299; 38 Amer. Rep. 8; Bass Furnace Co. v. Glasscock, 82 Ala. 452; Jones v. Field, 83 Ala. 445.
11. If the sub-employés, under' the supervising control of a servant, are disrespectful and insolent to him, or are disobedient to his lawful commands, without fault on his part, to an unreasonable degree, the retention of such recusant parties in the master’s service, after Ms knowledge of their behavior, and for an unreasonable time, would justify the servant in quitting the service.
Some of the rulings of the court, as we construe them, are not reconcilable with the tenth proposition above announced; and for this reason, the judgment must be reversed. The *331other rulings are reasonably susceptible of a construction which will malte them harmonize with the other rules declared.
The several charges requested by the defendant were properly refused, on the ground that they were all either misleading in their tendency, by ignoring important and controlling principles, or else were erroneous, as asserting incorrect propositions.
Reversed and remanded.